Citation Nr: 0922989	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-33 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from September 1949 
to January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes initially that the Veteran checked the box on 
his substantive appeal form dated in October 2006, which 
indicated that he intended to appeal all issues.  However, 
below that he typed in the two issues on appeal and in the 
explanatory section stated that he continued to disagree with 
the decision to deny service connection for the disabilities 
listed above.  Accordingly, as the Veteran's clear intent was 
to appeal only the issues of entitlement to service 
connection for the knees, those are the only issues 
considered herein.  


REMAND
The Veteran seeks service connection for a right knee 
disorder and a left knee disorder.  In support of his claim 
he submitted a statement from his former spouse and a 
statement from a military buddy, who each state that the 
Veteran played during service on the base football team and 
sustained sports injuries during said.  He also submitted a 
March 2006 statement from a private physician, who wrote as 
follows:

I have reviewed a statement from [the 
Veteran's] wife that he played sports 
with the US Air Force teams during the 
period 1949-1951.  He sustained multiple 
traumatic injuries during his tenur.  
[sic].  He also presented a statement 
from an [A]irman who served with him on 
these same football teams.  He stated 
that he is aware of the medical problems 
generated by the football games that they 
played in[.]

I can with reasonable certainty state 
that his time on the football field in 
the military contributed to his present 
degenerative joint disease of his knees.

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  

VA medical records dating from June 2001 show treatment for 
bilateral knee pain; greater in the right knee than the left 
knee.  The record also contains probative lay evidence of a 
sports injury during service, and an opinion from a private 
physician that relates a bilateral knee disorder to the in-
service sports event(s).  However, the physician did not 
provide a rationale for the conclusion.  The evidence is thus 
insufficient to decide the claim.  However, as the physician 
has indicated that current disability may be related to 
service, in accordance with McLendon, and in compliance with 
38 C.F.R. § 3.159, the matter must therefore be remanded for 
a VA examination and opinion.  McLendon, 20 Vet. App. 79.  
Since the claims file is being returned it should be updated 
to include any VA treatment records compiled since March 
2004.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request and associate with the claims 
file all VA medical records dating from 
March 24, 2004.  Also attempt to obtain any 
other pertinent treatment records 
identified by the Veteran during the course 
of the remand, provided that any necessary 
authorization forms are completed.  If no 
further treatment records exist, the claims 
file should be documented accordingly.

2.  Schedule the Veteran for an 
appropriate examination regarding his 
claims for service connection for a right 
knee disorder and a left knee disorder.  
The claims file must be made available to, 
and reviewed by, the examiner, and the 
examiner must acknowledge in the ensuing 
report that the claims file was reviewed.  
The examiner is particularly requested to 
consider the credible lay evidence of in-
service sports injuries.  The Veteran must 
be given an opportunity to describe 
symptoms that he had in service and those 
he has had since discharge from service.  

All indicated tests must be performed, and 
all findings reported in detail.  The 
examiner is specifically requested to 
opine as to whether it is less likely than 
not (less than a 50 percent probability) 
or at least as likely as not (50 percent 
probability or greater) that a current 
knee disorder, if found, was incurred as a 
result of injuries during active military 
service.  

A rationale for all opinions proffered 
should be set forth in the report 
provided.

3.  After any further development deemed 
necessary, readjudicate the issues on 
appeal.  If the benefits sought remain 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case in accordance with 
38 C.F.R. § 19.31(b)(1) and be given an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



